JUDGMENT
Per Curiam
These appeals were considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellants. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed January 10 and January 26, 2017, be affirmed. The district court correctly held that this is not a true habeas action, see, e.g., Lehman v. Lycoming County Children’s Services Agency, 458 U.S. 502, 102 S.Ct. 3231, 73 L.Ed.2d 928 (1982), and the court did not err in dismissing appellants’ case without prejudice after they failed to comply with the court’s order to pay the fee due for a civil action or file a motion for leave to proceed in forma pauperis. Appellants forfeit any challenge to the district court’s sealing order and its denial of leave to file a motion for recusal and other relief, as they have not addressed those rulings in their brief and appendix. See, e.g., Petit v. United States Department of Education, 675 F.3d 769, 779 (D.C. Cir. 2012).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.